DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim(s) 21-23, 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012159179 A [hereinafter JP] in view of DE 10136738 Al [hereinafter DE].
         JP discloses in Fig. 1 a vessel 10 comprising an inner liner 11 (extending over at least a portion of the vessel in axial direction and circumferential directions, (For claims 27-28) and a temperature sensor 14 for determining a temperature of the inner liner and then, by calculation, the temperature the gas/ fluid within the vessel. 
As shown in Fig. 1, the liner is attached to the walls of the vessel, thus, would not restrict the flow (For claim 31).JP states that the vessel is a pressure vessel.
           JP does not explicitly teach an outer insulation and that the vessel is a pipe.
           DE discloses in Fig. 2 a device in the field of applicant’s endeavor comprising a pipe/ pipe section, a temperature sensing liner 5 of a thermally conductive material having a temperature sensor 2, the liner surrounding a pipe section 1, a thermally insulating material 4 located radially outward of the pipe and the liner. The temperature sensor is “measuring the wall temperature of the pipe, and, therefore, of fluid or gas flowing through it”, see the title of DE. Thus, the pipe line is assuming the temperature of the wall and of the fluid (For claim 22).
It is considered, that, depending on the connectors and the diameter of the pipe, the pipe may be configured to be placed between to other pipes/ pipe sections in order to be extended on a desired distance/ length (For claim 29). It is considered, that the inside diameters of the liner should match to the diameters of the connecting pipes (For claim 30).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use the liner with the temperature sensor of JP on the pipe of the DE, so as to sense the temperature of the pipe and the fluid in the pipe, since, according to DE, the fluid temperature in the pipe needs to be measured, and because both liners with temperature sensors of JP and DE, will perform the same function of sensing the fluid temperature if one is replaced with another.
Official Notice is taken with respect to claim 23: the use of the particular material with the particular thermal conductivity, i.e., 100-200W/ mK, for the liner, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the liner of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the liner material, so as have the particular thermal conductivity, in order to conduct the heat from the fluid as fast as desired by the operator.
Official Notice is taken with respect to claim 26: having a plurality of temperature sensors/ transducers, absent any criticality, is only considered to be an obvious modification of the system disclosed by Prior Art. While the addition of multiple temperature transducers to the concept of Prior Art undoubtedly makes the invention more useful with a plurality of temperature transducers, it is not the type of innovation for which a patent monopoly is to be granted. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to have a plurality of temperature sensors, so as sense the temperature along the entire length of the pipe liner material, so as have the particular thermal conductivity, in order to conduct the heat from the fluid as fast as desired by the operator.

Allowable Subject Matter
Claims 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-16, 18-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 22, 2022